Sea well, J.
Careful examination of the objections to the admission of evidence and the charge to the jury does not, in the opinion of the Court, disclose reversible error. The controversy narrows to two points : The effect of the “special endorsement” on the original policy covering the “1943 Butler tank trailer” and giving the more particular description by serial number, made after the fire in which plaintiff’s trailer was involved and upon which liability was predicated; and, supposing that endorsement to be ineffective, whether the description “1943 Butler tank trailer” in connection with the Reo trailer insured also by plaintiff, is a sufficient description.
As to the first question it seems clear that the special endorsement made after the liability on the policy, if any, had matured, or at least the negligence or accident upon which it was predicated had become a fait accompli, can be no part of a contract of insurance, since such a contract is prospective in its nature, and, of course, is based upon actuarial experience; and, equally of course, our statute does not recognize any such departure from its standard form of policy. Considered as a stipulation affecting a past transaction, or a compromise of a disputed liability, oí-an admission, it not only lacks supporting circumstances which would qualify it in any of these respects, but we doubt whether the local agent *147might have authority to bind the company in that way by such endorsement.
We need not decide this, however, since we are convinced that thé description in the original policy is sufficient to identify the trailer which the defendant insured in the policy sued upon, and that evidence to explain the ambiguity pointed out by the defendant was properly admitted. Montgomery v. Ring, 186 N. C., 403, 119 S. E., 561; Porter v. Construction Co., 195 N. C., 328, 142 S. E., 27.
In the record we. find
No error.